Case 4:19-cv-00006-CVE-CDL Document 26 Filed in USDC ND/OK on 07/26/21 Page 1 of 16




                          UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF OKLAHOMA

   ROKERRIA G.D.,                                      )
                                                       )
                   Plaintiff,                          )
                                                       )
                   v.                                  )       Case No. 19-CV-0006-CVE-CDL
                                                       )
   KILOLO KIJAKAZI, 1                                  )
   Acting Commissioner of Social Security              )
   Administration,                                     )
                                                       )
                   Defendant.                          )

                                         OPINION AND ORDER

           Before the Court is the report and recommendation (Dkt. # 19) of United States Magistrate

   Judge Frank H. McCarthy recommending that the Court affirm the Commissioner’s decision to

   deny plaintiff’s application for Title XVI disability benefits. Plaintiff filed a timely objection (Dkt

   # 20), and the defendant filed a response (Dkt. # 23).

                                                      I.

           Plaintiff is a 24-year-old woman who was 20-years old at the time of her initial application

   for disability benefits. Dkt # 10, at 84. She alleges disability as of the date of her application for

   benefits, February 23, 2016. Id. at 17, 84. In her initial disability application, she alleged disability

   due to back pain, arthritis in both hands, migraines, and thyroid problems. Id. at 17. Though not

   listed as a separate disabling impairment in the application, plaintiff also has limited use of her

   hands due to a congenital abnormality that caused her to be born with “vestigial thumbs.” Id. at

   203, 439, 444–47.




   1
     On July 11, 2021, President Biden named Kilolo Kijakazi, as acting commissioner of the Social
   Security Administration, replacing Andrew Saul.
Case 4:19-cv-00006-CVE-CDL Document 26 Filed in USDC ND/OK on 07/26/21 Page 2 of 16




          On May 5, 2016, the Commissioner denied plaintiff’s claim at the initial determination

   stage, after which she retained counsel and requested reconsideration. Id. at 12, 98, 102, 105. The

   Commissioner again denied her claim on September 1, 2016. Id. at 108–10. Plaintiff then filed a

   request for a hearing before an administrative law judge. Id. at 111–12. ALJ Deirdre O. Dexter

   conducted a hearing on January 24, 2018.

          During the hearing, plaintiff testified that she lives with her mother and five-year-old

   daughter, leading to the following exchange:

          Q: And are you able to do things for your daughter, you know, help her get dressed,
          fix her things to eat, those kind of things?
          A: Half of the time, yeah, but most likely, my mom help me most of the time.
          Q: And so what kind of things can you do for your daughter?
          A: I can fix her a cup, like a cup of water, maybe a juice and like try to hand her a
          spoon and other than that, I basically help her like tie her shoes and put her shoes
          on, help her with underwears and help her get to the restroom.

   Id. at 51. During her application process, plaintiff also reported that she cares for herself, but she

   needs help from her mother to dress and, when her hands hurt, to do her hair. Id. at 220. She

   reported that she prepares sandwiches, frozen dinners, and unspecified “meals,” which can take

   several hours to prepare due to her limitations. Id. at 221.

          Plaintiff also testified about her work history. Most recently she worked part time at a call

   center, but she was unable to properly handle the phones and keyboard “so they let [her] go.” Id.

   at 53–54. In 2015-2016, she worked as a car hop at a drive-up restaurant but was fired after

   repeatedly dropping trays. Id. at 56, 62, 68. In 2014–2015, she held a job in another call center for

   one month. Id. at 55. In 2012, she had a summer job working as a receptionist for the Tunica

   County Board of Supervisors in Mississippi. Id. at 54, 58, 194. When asked why she was unable

   to work any longer, plaintiff said:




                                                     2
Case 4:19-cv-00006-CVE-CDL Document 26 Filed in USDC ND/OK on 07/26/21 Page 3 of 16




          [i]t’s because of my hands. They’ll cramp up as I try to hold things . . . or they’ll
          stiffen up, that I can’t be able to do the things I have to do. So I have to have
          someone around to be able to do help me in order for me to be able to do something.

   Id. at 57.

          X-rays showed that plaintiff’s thumbs are little more than small, bony protrusions growing

   from the knuckles of her index fingers. Id. at 444–47. As a result of the deformity, plaintiff

   testified, her index fingers do not bend properly, so she uses them as the “thumbs” to grip things

   with her middle and ring fingers. Id. at 65. This allows her some functionality, she said, but it

   causes her chronic pain and limits her ability to carry objects for long periods. Id. at 63–66. She

   said that she has also been diagnosed with arthritis in both wrists and wears braces to limit their

   movement, but the braces are only “somewhat” helpful. Id. at 58.

          The only medical record that includes substantial discussion of plaintiff’s hand

   impairments is the Medical Source Statement of Kenneth Trinidad, D.O., a non-treating physician.

   Id. at 20, 438–47. During her examination, plaintiff reported difficulty lifting more than five

   pounds and loss of fine-motor movement, such as that required to button buttons, open bottle tops,

   and pick up coins. Id. at 20, 438. Dr. Trinidad found that these complaints were substantiated by

   his examination. Id. at 20, 438–43. He concluded that plaintiff’s hand deformities cause

   “significant impairment of her hand function” and “significantly alter[] her ability to do any lifting,

   gripping, or fine motor activities,” including the ability to “type or do fine assembly work.” Id. at

   439. He ultimately opined that (1) plaintiff can “occasionally” (i.e., up to one third of an eight-

   hour day) lift up to five pounds, and (2) her “use of hands for repetitive movement” is “limited”

   with respect to “grasping” and “fingering.” Id. at 441–42.




                                                     3
Case 4:19-cv-00006-CVE-CDL Document 26 Filed in USDC ND/OK on 07/26/21 Page 4 of 16




          Dr. Trinidad also noted that plaintiff suffers from “chronic ongoing low back problems”

   due to an injury she suffered when she was six. Id. at 439. A musculoskeletal examination revealed

   “tenderness and spasm at L5-S1 bilaterally.” Id. Dr. Trinidad concluded that, due to plaintiff’s

   hand deformity and back pain, she would be unable to reenter the work force. Id. at 440.

          During the hearing, the ALJ posed a series of hypotheticals to a vocational expert in order

   to determine what jobs a person with plaintiff’s education and experience could perform, given

   various limitations. Id. at 75–79. In her final hypothetical, the ALJ instructed the vocational expert

   to consider an individual with the following residual functional capacity (RFC):

          Please . . . assume that this hypothetical individual is able to lift/carry, push or pull
          up to five pounds frequently and ten pounds occasionally. Is able to sit for up to six
          hours in an eight-hour workday; is able to stand and/or walk up to six hours in an
          eight-hour workday; the need to change positions from sitting to standing or
          walking can be accommodated by the 15-minute morning and afternoons breaks
          and the 30-minute lunch period during an 8- hour workday. This individual is able
          to frequently climb ramps or stairs; is able to occasionally climb ladders, ropes or
          scaffolds or kneel. The job should not involve concentrated exposure to dust, odors,
          fumes or pulmonary irritants.
          ....
          [T]his hypothetical individual is able to occasionally handle or finger.

   Id. at 77, 79. The vocational expert opined that a person with this hypothetical RFC would be able

   to perform the tasks of “surveillance monitor” and “call-out operator” as those positions are

   defined by the Dictionary of Occupational Titles (DOT). Call-Out Operator, DOT 237.367-014,

   1991 WL 672186; Surveillance-System Monitor, DOT 379.367-010, 1991 WL 673244. The

   vocational expert testified that 92,000 surveillance monitor jobs and 40,000 call-out operator jobs

   existed in the national economy. Dkt. # 10, at 77, 79.

          After the ALJ completed her hypotheticals, plaintiff’s attorney posed a hypothetical of his

   own:

          I think this might be kind of close to the [ALJ’s final hypothetical], but I want to
          go ahead and put it out there. Looking at an individual with no mental limitations,
          high school education, same past relevant work that you’ve discussed with the
                                                     4
Case 4:19-cv-00006-CVE-CDL Document 26 Filed in USDC ND/OK on 07/26/21 Page 5 of 16




          Court here today, limiting this individual to sedentary work, mainly because of
          lifting required of light work, looking at an individual with upper extremity
          limitations . . . as follows; looking at an individual that’s not capable of any fine
          manipulation, this would be bilaterally because of no pinch strength or no use or no
          oppositional use of a thumb. We’re also looking at an individual that’s capable of
          occasional gripping, grasping and twisting of the hands, but it would be less than
          five pounds and that would on each hand, again, bilaterally. We’re looking at an
          individual that’s capable of frequently reaching in all directions. We’re looking at
          an individual that without thumbs bilaterally, not able to use ordinary hand tools,
          pliers, screwdrivers and hammers, and we’re also looking at an individual limited
          to pushing and pulling occasionally and again limit that to five pounds bilaterally.

   Id. at 80–81. Asked if the additional limitations would “change the Judge’s last hypothetical,” the

   vocational expert testified that a person with the described RFC would be able to work only in the

   surveillance-monitor position. Id. at 81.

          On March 26, 2018, the ALJ issued a written decision finding that plaintiff was not disabled

   within the meaning of the Social Security Act. Id. at 13, 24. At steps one and two of the analysis,

   the ALJ determined that plaintiff had not engaged in substantial gainful activity since February 23,

   2016, and had severe impairments consisting of “vestigial thumbs, migraine, asthma[,] and

   osteoarthritis.” Id. at 14–15. At step three, she found that these impairments did not equal the

   severity of any listed impairment. Id. at 15. At step four, the ALJ adopted an RFC consistent with

   the one she proposed in her final hypothetical to the vocational expert. Id. at 16.

          In explaining her RFC determination, the ALJ found that plaintiff’s medically determinable

   impairments could reasonably be expected to cause the alleged symptoms, but her statements about

   “the intensity, persistence, and limiting effects of his or her symptoms . . . are inconsistent because

   a review of the medical evidence shows the claimant has described daily activities that are not

   limited to the extent one would expect, given the complaints of disabling symptoms and

   limitations.” Dkt. # 10, at 18, 20. Specifically, the ALJ cited the fact that plaintiff “lives with

   family and cares for her daughter [and] provides her own personal care except that her mother


                                                     5
Case 4:19-cv-00006-CVE-CDL Document 26 Filed in USDC ND/OK on 07/26/21 Page 6 of 16




   occasionally fixes her hair and helps her dress.” Id. at 21. “She prepares meals, does laundry[,]

   and does some household cleaning. She shops in stores and can walk for 30 minutes before

   resting for 30 minutes.” The ALJ also noted that plaintiff has worked after the alleged onset of

   her disability. Id.

           Regarding Dr. Trinidad’s statement, the ALJ reasoned as follows:

           Dr. Trinidad’s opinion related to the claimant’s use of her hands is given great
           weight as this opinion is generally supported by the medical evidence. The
           description of the claimant’s congenital issue with her thumbs, including her
           reduced grip and fine manipulation skills is confirmed by imaging in the file. See,
           e.g., Exhibit 8F. In contrast, Dr. Trinidad’s opinions related to the claimant’s back
           pain are given little weight. These opinions are not generally supported by the
           medical evidence of record and appear to be based on the claimant’s report without
           objective evidence supporting the limitations opined. (Exhibit 8F).

           The medical source statement provided by Dr. Trinidad is given little weight as to
           the claimant’s ability to sit, stand and walk. The ability to lift and carry to the extent
           it is consistent with sedentary exertion considered and given weight; however, the
           limitation of no frequent lift/carry is not consistent with the medical evidence and
           therefore given little weight. Dr. Trinidad’s opinion regarding claimant’s ability to
           use foot controls, grasp and finger is given significant weight, but the postural
           limitations are given little weight[.] The opinion of environmental limitations of
           dust, odors and fumes are given significant weight, but the remainder of
           environmental limitations are given little weight (Exhibit 8F, pages 4-6).

   Id. at 22–23.

           Ultimately, the ALJ concluded at step five of the analysis that plaintiff was not disabled

   within the meaning of the Social Security Act. Id. at 24. Citing the vocational expert’s testimony,

   the ALJ found that plaintiff was capable of work as a surveillance monitor or call-out operator,

   occupations existing in significant numbers in the national economy. Because plaintiff was

   “capable of making a successful adjustment to other work that exists in significant numbers in the

   national economy,” the ALJ concluded that a finding of “not disabled” was appropriate under the

   Commissioner’s rules. Id.




                                                       6
Case 4:19-cv-00006-CVE-CDL Document 26 Filed in USDC ND/OK on 07/26/21 Page 7 of 16




          Plaintiff asked the Appeals Council to review the ALJ's decision, but the Appeals Council

   found no basis to review the decision. Id. at 1–4. Plaintiff then filed this case seeking judicial

   review of the denial of her claim. Dkt. # 2.

                                                   II.

          Without consent of the parties, the Court may refer any pretrial matter dispositive of a

   claim to a magistrate judge for a report and recommendation. Fed. R. Civ. P. 72(b). However, the

   parties may object to the magistrate judge’s recommendation within fourteen days of service of

   the recommendation. 28 U.S.C. § 636(b)(1); Schrader v. Fred A. Ray, M.D., P.C., 296 F.3d 968,

   975 (10th Cir. 2002); Vega v. Suthers, 195 F.3d 573, 579 (10th Cir. 1999). The Court “shall make

   a de novo determination of those portions of the report or specified proposed findings or

   recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). The Court may accept,

   reject, or modify the report and recommendation of the magistrate judge in whole or in part. Fed.

   R. Civ. P. 72(b).

                                                  III.

          The Commissioner uses a five-step, sequential process to determine whether a claimant is

   disabled and therefore entitled to benefits. See 20 C.F.R. § 416.920(a)(4). “The claimant bears the

   burden of establishing a prima facie case of disability at steps one through four.” Lax v. Astrue,

   489 F.3d 1080, 1084 (10th Cir. 2007) (quoting Hackett v. Barnhart, 395 F.3d 1168, 1171 (10th

   Cir. 2005)). “Step one requires the claimant to demonstrate ‘that he is not presently engaged in

   substantial gainful activity.’” Id. (quoting Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th

   Cir.2005)). “At step two, the claimant must show ‘that he has a medically severe impairment or

   combination of impairments.’” Id. (quoting Grogan, 399 F.3d at 1261). “At step three, if a claimant

   can show that the impairment is equivalent to a listed impairment, he is presumed to be disabled

   and entitled to benefits.” Id. (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir.1988)). "If a
                                                   7
Case 4:19-cv-00006-CVE-CDL Document 26 Filed in USDC ND/OK on 07/26/21 Page 8 of 16




   claimant cannot meet a listing at step three, he continues to step four, which requires the claimant

   to show ‘that the impairment or combination of impairments prevents him from performing his

   past work.’” Id. (quoting Grogan, 399 F.3d at 1261). If the claimant meets this burden, the analysis

   continues to step five, where the burden of proof shifts to the Commissioner to show that the

   claimant retains sufficient RFC to perform work in the national economy, given the claimant’s

   age, education, and work experience. Id. (citing Hackett, 395 F.3d at 1171).

          In reviewing the ALJ’s decision, the Court may not reweigh the evidence or substitute its

   judgment for that of the ALJ; the Court’s task is to review the record to determine if the ALJ

   applied the correct legal standard and if her decision is supported by substantial evidence. Bowman

   v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008). “Substantial evidence is ‘such relevant evidence

   as a reasonable mind might accept as adequate to support a conclusion.’” O’Dell v. Shalala, 44

   F.3d 855, 858 (10th Cir. 1994) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971). “A

   decision is not based on substantial evidence if it is overwhelmed by other evidence in the record

   or if there is a mere scintilla of evidence supporting it.” Bernal v. Bowen, 851 F.2d 297, 299 (10th

   Cir.1988). The Court must meticulously examine the record as a whole and consider any evidence

   that detracts from the Commissioner’s decision. Washington v. Shalala, 37 F.3d 1437, 1439 (10th

   Cir. 1994).




                                                    8
Case 4:19-cv-00006-CVE-CDL Document 26 Filed in USDC ND/OK on 07/26/21 Page 9 of 16




                                                    IV.

          Broadly stated, plaintiff argues (1) that the ALJ’s RFC failed to properly account for the

   limitations caused by her hand deformity; (2) that the RFC should have included limitations related

   to plaintiff’s pain; and (3) that the ALJ erred in finding that other work existed in “significant

   numbers” in the national economy. Dkt. # 20. 2

   A.     RFC: Hand Limitations

          The ALJ did not adequately explain her RFC finding as it relates to plaintiff’s use of her

   hands. In determining a claimant’s RFC, an ALJ “must include a narrative discussion describing

   how the evidence supports each conclusion, citing specific medical facts (e.g., laboratory findings)

   and nonmedical evidence (e.g., daily activities, observations).” SSR 96–8p, 1996 WL 374184, at

   *7. The ALJ “must also explain how any material inconsistencies or ambiguities in the evidence

   in the case record were considered and resolved.” Id. Furthermore, “[i]f the RFC assessment

   conflicts with an opinion from a medical source, the adjudicator must explain why the opinion was

   not adopted.” Id. When the ALJ fails to include this reasoning, her RFC finding is not supported

   by substantial evidence. See Southard v. Barnhart, 72 F. App’x 781, 784–85 (10th Cir. 2003).

   Although purely technical omissions do not require remand, the ALJ’s explanation must be such

   that a reviewing court can follow her reasoning and determine whether the correct legal standards

   were applied. Keyes-Zachary v. Astrue, 695 F.3d 1156, 1166 (10th Cir. 2012).




   2
       Plaintiff divides her objection into four points of error: (1) “Evidence of Severe Congenital
   Thumb Deformity,” (2) “Dr. Trinidad’s Opinions,” (3) “Claimant’s Pain,” and (4) “Job Numbers.”
   Because points one and two both attack the ALJ’s RFC finding as it pertains to plaintiff’s ability
   to use her hands, which is also the focus of Dr. Trinidad’s opinion, Court addresses them together.
                                                    9
Case 4:19-cv-00006-CVE-CDL Document 26 Filed in USDC ND/OK on 07/26/21 Page 10 of 16




           Here, the ALJ failed to follow these directives with respect to her exertional finding that

    plaintiff can “lift, carry, push or pull up to 5 pounds frequently,” and her nonexertional finding

    that plaintiff can “occasionally handle or finger.” Dkt. # 10, at 16, 441.

           1.      Exertional Finding:

           The ALJ did not adequately explain why her exertional limitation conflicted with that of

    Dr. Trinidad. The Commissioner evaluates occupations according to the degree to which certain

    physical demands are present: “never,” “occasionally” (the activity exists up to one-third of the

    work day), “frequently” (between one-third and two-thirds of the day), or “constantly” (more than

    two-thirds of the day). See U.S. Dep’t Lab., Emp. Training Admin., Selected Characteristics of

    Occupations Defined in the Dictionary of Occupational Titles (SCO), app. C: Physical Demands

    (1993). Here, the ALJ found that plaintiff had the capacity to move five pounds “frequently,” while

    Dr. Trinidad opined that plaintiff could do so only “occasionally.” Dkt. # 10, at 16, 441.

           In explaining this discrepancy, the ALJ asserted that the doctor’s “limitation of no frequent

    lift/carry [was] not consistent with the medical evidence and therefore given little weight,” but she

    did not identify any evidence contradicting this portion of his opinion. See id. at 23. Nor is it at all

    clear what this evidence would be. The only relevant medical evidence in the record, other than

    Dr. Trinidad’s report, seems to be the X-rays, which the ALJ found to support the hand-related

    portion of Dr. Trinidad’s opinion. Id. at 20. Because the Court can only guess as to the ALJ’s

    reasons for rejecting Dr. Trinidad’s opinion that plaintiff cannot “frequently” lift and carry loads

    of up to five pounds, the ALJ necessarily failed to adequately explain the conflict between her

    RFC and Dr. Trinidad’s opinion.

           This error was material because an exertional limitation in line with Dr. Trinidad’s findings

    might have resulted in a different outcome. The DOT classifies the occupations of surveillance-



                                                      10
Case 4:19-cv-00006-CVE-CDL Document 26 Filed in USDC ND/OK on 07/26/21 Page 11 of 16




    system monitor and call-out operator as “sedentary work,” meaning that a worker must have the

    ability to exert up to ten pounds of force occasionally and “a negligible amount of force”

    “frequently.” See SCO, app. C: Physical Demands; Call-Out Operator, DOT 237.367-014, 1991

    WL 672186; Surveillance-System Monitor, DOT 379.367-010, 1991 WL 673244. Thus, had the

    ALJ adopted Dr. Trinidad’s exertional limitation, it is possible that neither job would have been

    appropriate for plaintiff, resulting in a finding of “disabled.” 3 On remand, the ALJ need not adopt

    Dr. Trinidad’s opinion, but she must adequately explain her reasons if she decides to reject it.

           2.      Nonexertional Finding

           The ALJ also failed to resolve an evidentiary ambiguity related to her nonexertional finding

    that plaintiff can “occasionally handle and finger.” Dkt. # 10, at 16. The Commissioner evaluates

    occupations according to the degree to which they require reaching, handling, fingering, and

    feeling, with each activity requiring progressively finer usage of the upper extremities. SSR 85-

    15, 1985 WL 56857, at *7. Handling involves seizing, holding, grasping, turning or otherwise




    3
        Most courts and ALJs appear to equate the ability to exert “negligible force” with the ability
    to move weights such as files or documents weighing up to five pounds. See, e.g., Valentin v.
    Berryhill, No. 16-cv-01071, 2017 U.S. Dist. LEXIS 166768, at *27, *29 (W.D. Mo. Oct. 10, 2017);
    Major v. Berryhill, No. 16-04296-CV, 2017 U.S. Dist. LEXIS 143876, at *3, (W.D. Mo. Sep. 6,
    2017); Smith v. Saul, No. 18-CV-78, 2019 U.S. Dist. LEXIS 224780, at *7-8 (N.D. Iowa Dec. 9,
    2019); Mannella v. Astrue, No. CV 06-469-TUC-CKJ (BPV), 2008 U.S. Dist. LEXIS 53669, at
    *23, *54 (D. Ariz. Feb. 20, 2008). Under this interpretation, it appears that plaintiff would be
    unable to perform even sedentary work if she were limited to lifting and carrying objects of up to
    five pounds only occasionally.
        Some courts, however, have construed “negligible force” as something less than the ability to
    carry up to five pounds. See, e.g., Powell v. Astrue, No. SKG 10-02677, 2013 U.S. Dist. LEXIS
    99568, at *22 (D. Md. July 17, 2013). And some vocational experts have testified that claimants
    can perform sedentary work even under a five-pound weight limitation. See Arredondo v. Colvin,
    No. CV 15-01927, 2016 U.S. Dist. LEXIS 93265, at *10 (C.D. Cal. July 18, 2016). On remand, if
    the ALJ adopts an “occasional” five-pound limitation, and the vocational expert testifies that
    plaintiff would still be capable of performing as a surveillance-system monitor or callout operator,
    the ALJ should ask the vocational expert to explain the apparent discrepancy. See SSR 00-04p,
    2000 WL 1898704.
                                                    11
Case 4:19-cv-00006-CVE-CDL Document 26 Filed in USDC ND/OK on 07/26/21 Page 12 of 16




    working primarily with the whole hand or hands, while fingering involves picking, pinching, or

    otherwise working primarily with the fingers. Id.

           Here, the ALJ purported to rely on Dr. Trinidad’s opinion in finding that plaintiff is capable

    of “occasionally” handling and fingering, but Dr. Trinidad made no quantitative findings regarding

    those activities, likely due to the format of the Medical Source Statement questionnaire. Unlike

    the portion of the form dedicated to exertional functions, which uses the Commissioner’s

    never/occasionally/frequently/constantly scale, the portion of the form dedicated to “the claimant’s

    use of hands for repetitive movement” leaves physicians only two options: “yes” the function is

    “limited,” or “no” it is not. Id. at 441–42. Thus, although Dr. Trinidad indicated that plaintiff’s

    abilities were “limited,” it is unclear from his statement exactly how limited he found them to be.

    A person whose manual dexterity is “limited” may be capable of handling and fingering for a third

    of every workday, something less than that, or not at all. Given Dr. Trinidad’s qualitative finding

    of “significant impairment of [plaintiff’s] hand function,” Dkt # 10, at 439, the ALJ should have

    explained why she resolved the ambiguity in favor of a quantitative finding that plaintiff is capable

    of “occasionally” handling and fingering.

           Further explanation is required because a more restrictive nonexertional limitation might

    have changed the outcome. The DOT provides that the job of call-out operator requires “Finger

    Dexterity: Level 3,” defined as that held by the middle one-third of the population, and “Manual

    Dexterity: Level 4,” defined as that held by the lowest one-third of the population, excluding the

    bottom ten percent. Call-Out Operator, DOT 237.367-014, 1991 WL 672186. The position also

    requires handling and fingering “occasionally.” Thus, had the ALJ been more descriptive

    regarding plaintiff’s manual dexterity, or specified that plaintiff was capable of handling and

    fingering for a lesser duration, the occupation of call-out operator might have been beyond



                                                     12
Case 4:19-cv-00006-CVE-CDL Document 26 Filed in USDC ND/OK on 07/26/21 Page 13 of 16




    plaintiff’s RFC. Indeed, when plaintiff’s attorney offered a hypothetical describing a person with

    no opposable thumbs who was not capable of any fine manipulation, the vocational expert testified

    that the person would be unable to work as a call-out operator. Id. at 80–81. On remand, the ALJ

    should either explain why Dr. Trinidad’s opinion is consistent with a finding that plaintiff is

    capable of “occasionally” handling and fingering or amend plaintiff’s RFC and proceed

    accordingly.

    B.     RFC: Pain

           Plaintiff argues that the ALJ failed to properly assess her “complaints of pain associated

    with her severe impairments.” Dkt. # 20, at 5. Plaintiff’s arguments regarding the effect of her pain

    on her ability to concentrate are without merit for the reasons explained by Judge McCarthy in the

    report and recommendation, see dkt. # 19, at 8–11, but the Court finds that the ALJ nevertheless

    erred by failing to properly evaluate the pain plaintiff allegedly suffers when using her hands for

    an extended period.

           The Tenth Circuit has mandated a three-step analysis for evaluating a claimant’s subjective

    complaints of pain. An ALJ must consider and determine:

           (1) whether the claimant established a pain-producing impairment by objective
           medical evidence; (2) if so, whether the impairment is reasonably expected to
           produce some pain of the sort alleged (what we term a “loose nexus”); and (3) if
           so, whether, considering all the evidence, both objective and subjective, the
           claimant’s pain was in fact disabling.

    Brownrigg v. Berryhill, 688 F. App’x 542, 545 (10th Cir. 2017) (quoting Keyes-Zachary v. Astrue,

    695 F.3d 1156, 1166–67 (10th Cir. 2012)); see also 20 C.F.R. § 416.929; SSR 16-3p, 2017 WL

    5180304, at *3. The determination “must contain specific reasons for the weight given to the

    individual’s symptoms, be consistent with and supported by the evidence, and be clearly

    articulated so the individual and any subsequent reviewer can assess how the adjudicator evaluated



                                                     13
Case 4:19-cv-00006-CVE-CDL Document 26 Filed in USDC ND/OK on 07/26/21 Page 14 of 16




    the individual’s symptoms.” Brownrigg, 688 F. App’x at 546 (quoting SSR 16-3p, 2017 WL

    5180304, at *10).

            Here, the ALJ concluded “the claimant’s statements about the intensity, persistence, and

    limiting effects of his or her symptoms . . . are inconsistent because a review of the medical

    evidence shows the claimant has described daily activities that are not limited to the extent one

    would expect, given the complaints of disabling symptoms and limitations.” Dkt. # 10, at 21. In

    support of this conclusion, the ALJ cited plaintiff’s daily activities and the fact that plaintiff had

    worked after her alleged onset date. The ALJ also found that “there are inconsistencies regarding

    the claimant’s physical limitations and the objective medical evidence.” Id. This explanation was

    insufficient.

            For one, although the ALJ stated that plaintiff’s testimony was inconsistent with the

    medical evidence, she never identified the medical evidence she found to conflict with plaintiff’s

    testimony. The Tenth Circuit has consistently rejected the use of such conclusory statements and

    boilerplate recitations in place of the detailed analysis required under Commissioner’s rules. See

    Brownrigg, 688 F. App’x at 546. If plaintiff’s testimony was not consistent with objective medical

    evidence, the ALJ should have clearly identified and explained the discrepency.

            Moreover, the ALJ failed to adequately explain how the cited activities are inconsistent

    with plaintiff’s alleged symptoms. Plaintiff testified that she gains some functional use of her hands

    by using her partially immobile index fingers as “thumbs” to grasp and manipulate objects but said

    that this cannot be sustained for very long without causing her pain. Dkt. # 10, at 65. The ALJ

    never explains how these complaints are inconsistent with plaintiff’s testimony that she was, with

    the help of her mother, able to care for herself and her daughter. None of the activities plaintiff

    describes doing—making sandwiches or frozen meals, helping her daughter put on her shoes or



                                                     14
Case 4:19-cv-00006-CVE-CDL Document 26 Filed in USDC ND/OK on 07/26/21 Page 15 of 16




    use the restroom, doing laundry, etc.—would require plaintiff to engage in the prolonged activity

    alleged to cause her pain. Nor are plaintiff’s complained of symptoms obviously inconsistent with

    her brief, post-onset employment, the bulk of which consisted of training and ended in her being

    “let go” due, at least in part, to her inability to keep up with the required typing. Id. at 53–54.

           Furthermore, although a claimant’s daily activities and work history are proper factors to

    consider when evaluating her subjective symptoms, “the ALJ may not rely on minimal daily

    activities as substantial evidence that a claimant does not suffer disabling pain.” Thompson v.

    Sullivan, 987 F.2d 1482, 1490 (10th Cir. 1993) (citing Frey v. Bowen, 816 F.2d 508, 516 (10th

    Cir.1987)). The periodic performance of some household chores “does not establish that a person

    is capable of engaging in substantial gainful activity.” Id. (quoting Frey, 816 F.2d at 516–17)).

    Thus, it was improper for the ALJ to discount plaintiff’s testimony based on the minimal activities

    described. On remand, the ALJ should fully apply the Tenth Circuit’s three-step analysis, explicitly

    identifying evidence, medical and nonmedical, that is inconsistent with plaintiff’s reported

    symptoms.

    C.      Numeric Significance

           Because the ALJ did not support her findings with substantial evidence and otherwise

    failed to explain her reasoning as required, the Court need not reach plaintiff’s argument that the

    ALJ erred in finding that 132,000 available jobs was a “significant” number for the purposes of

    her step five finding. On remand, the ALJ’s treatment of Dr. Trinidad’s opinion and plaintiff’s

    pain may affect plaintiff’s RFC, which in turn might affect her ability to perform one or both of

    the occupations proposed for her. Given the relatively small number of available jobs that would

    remain if either occupation were eliminated, it may be necessary for the ALJ to consider the factors




                                                      15
Case 4:19-cv-00006-CVE-CDL Document 26 Filed in USDC ND/OK on 07/26/21 Page 16 of 16




    relevant to the numeric significance inquiry. See Norris v. Barnhart, 197 F. App’x 771, 777 (10th

    Cir. 2006) (citing Trimiar v. Sullivan, 966 F.2d 1326, 1330 (10th Cir.1992)).

           IT IS THEREFORE ORDERED that the report and recommendation (Dkt. # 19) is

    rejected, and the Commissioner's decision denying plaintiff's claim for disability benefits is

    reversed and remanded for further administrative proceedings. A separate judgment is

    entered herewith.

           IT IS FURTHER ORDERED that the Clerk of Court is directed to substitute Kilolo

    Kijakazi, Acting Commissioner of the Social Security Administration, for Andrew Saul,

    defendant.

           DATED this 26th day of July, 2021.




                                                   16
